IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ELLEN GUTMAN,                                : No. 691 MAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
            v.                               :
                                             :
                                             :
UNEMPLOYMENT COMPENSATION                    :
BOARD OF REVIEW,                             :
                                             :
                   Respondent                :


                                        ORDER



PER CURIAM

     AND NOW, this 4th day of January, 2016, the Petition for Allowance of Appeal is

DENIED.



     Mr. Justice Eakin did not participate in the decision of this matter.